        Case 5:19-cv-01313-LCB Document 1 Filed 08/14/19 Page 1 of 31                     FILED
                                                                                 2019 Aug-15 AM 10:07
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

BRIAN BENTLEY, individually and           )
as Guardian of his minor child, A.B.,     )
                                          )
      Plaintiff,                          )
                                          )
v.                                        ) CASE NO. CV-________________
                                          )
JUUL LABS INC.; et al.,                   )
                                          )
      Defendants.                         )

                            NOTICE OF REMOVAL

      Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants JUUL Labs Inc.

(“JLI”), Altria Group, Inc. (“Altria”), and Philip Morris USA Inc. (“PM USA”)

(together, the “Removing Defendants”) hereby remove this action from the Circuit

Court of Limestone County, Alabama, where it is pending as Case No. 44-cv-2019-

900271, to the United States District Court for the Northern District of Alabama,

Northeastern Division. This Court has original jurisdiction over this action under 28

U.S.C. § 1332 because complete diversity of citizenship exists between Plaintiff

Brian Bentley and Defendants JLI, PAX Labs, Inc. (“PAX”), Altria, and PM USA,

and the amount in controversy exceeds $75,000, exclusive of interest and costs. The

citizenship of Defendant Athens Smoke Shop (the “Resident Defendant”) should be

disregarded because it is not properly joined in this lawsuit. The Resident Defendant

was fraudulently joined for the sole purpose of destroying diversity, and therefore
           Case 5:19-cv-01313-LCB Document 1 Filed 08/14/19 Page 2 of 31




the claims against it should be disregarded for purposes of examining diversity

jurisdiction. Grounds for removal are as follows:

                                   I. BACKGROUND

      1.       Plaintiff Brian Bentley, individually and as Guardian of his minor child,

A.B., commenced this action on July 15, 2019, in the Circuit Court of Limestone

County, Alabama, which is within the district and division to which this case is

removed. Plaintiff filed an Amended Complaint on July 26, 2019. And on August

6, 2019, Plaintiff filed a Second Amended Complaint. In this products liability

action, Plaintiff alleges that his minor son has “developed a severe nicotine

addiction” through the use of JUUL vapor devices. See Second Am. Compl.

(“SAC”), ¶ 1.

      2.       Plaintiff’s Complaint seeks an unspecified amount of compensatory

and punitive damages from all defendants and alleges that JUUL products are

defective, both in design and warning, and further asserts claims of negligence/gross

negligence, wanton and willful conduct, fraud, conspiracy to commit fraud,

intentional misrepresentation, outrage, and unjust enrichment.         The Complaint

asserts claims against entities allegedly responsible for the design, manufacture, and

labeling of JUUL vapor products. To evade this Court’s jurisdiction, however, the

Complaint attempts to state claims against the Resident Defendant, which allegedly

sold JUUL products at retail to the public. These claims fail both as a matter of

                                            2
           Case 5:19-cv-01313-LCB Document 1 Filed 08/14/19 Page 3 of 31




settled Alabama law and undisputed fact, and the Resident Defendant is fraudulently

joined. Consequently, this Court should ignore the citizenship of that defendant in

assessing its subject matter jurisdiction in this case.

      3.       JLI was served with the Summons and Complaint on July 16, 2019.

Altria and PM USA were served on July 18, 2019. This Notice is timely filed under

28 U.S.C. § 1446(b).

      4.       As required under 28 U.S.C. § 1446(a), a copy of all process,

pleadings, and orders served upon the Removing Defendants in the underlying state

court action is attached as Exhibit A.

      5.       All of the Removing Defendants join in and consent to this removal.

Defendant PAX PAX has informed Removing Defendants that is has not yet

received service, but it nevertheless consents to removal of this action. The consent

of the fraudulently joined Resident Defendant is not required. Id.; see also Jernigan

v. Ashland Oil Co., 989 F.2d 812, 815 (5th Cir. 1993), cert. denied, 510 U.S. 868,

870 (1993) (holding that the removing defendant was not required to obtain consent

for removal from the alleged improperly joined defendant).

      6.       Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is

being filed with the Circuit Court of Limestone County, Alabama.




                                            3
              Case 5:19-cv-01313-LCB Document 1 Filed 08/14/19 Page 4 of 31




                                               II.

    THIS COURT HAS SUBJECT-MATTER JURISDICTION UNDER 28 U.S.C. § 1332.

         7.       The Court has subject-matter jurisdiction over this case under 28 U.S.C.

§ 1332. Complete diversity of citizenship exists between Plaintiff and the Removing

Defendants. The amount in controversy exceeds $75,000 exclusive of interest and

costs.

Complete Diversity Exists Between Plaintiff & Defendants.

         8.       Plaintiff is a citizen of Alabama. SAC, ¶ 15.

         9.       JLI is a Delaware corporation with its principal place of business in

California. SAC, ¶ 21.

         10.      PAX is a Delaware corporation with its principal place of business in

California. SAC, ¶ 22.

         11.      Altria is a Virginia corporation with its principal place of business in

Virginia. SAC, ¶ 23.

         12.      PM USA is a Virginia corporation with its principal place of business

in Virginia. SAC, ¶ 24.

         13.      Plaintiff’s Second Amended Complaint names Athens Smoke Shop as

a defendant.1 SAC, ¶ 26. As discussed below, Athens Smoke Shop is fraudulently

1
  Plaintiff initially named Discount Tobacco as a defendant and alleged that it was a “privately-
owned store in Limestone County. Compl., ¶ 25. On July 26, 2019, Plaintiff filed a motion to
dismiss Discount Tobacco with prejudice, which the state court granted on July 29, 2019. See Ex.
A.
                                               4
        Case 5:19-cv-01313-LCB Document 1 Filed 08/14/19 Page 5 of 31




joined. Accordingly, although it is alleged to be a citizen of Alabama, it is ignored

for purposes of diversity of citizenship.

      14.    The Complaint also purports to state claims against unnamed, fictitious

defendants 1 through 13. For purposes of removal, however, “the citizenship of

defendants sued under fictitious names shall be disregarded.” 28 U.S.C. § 1441(a).

      15.    Accordingly, for purposes of diversity jurisdiction, there is complete

diversity between Plaintiff and Defendants.

The Amount in Controversy Exceeds $75,000.

      16.    The amount in controversy requirement is met. A notice of removal

“need include only a plausible allegation that the amount in controversy exceeds the

jurisdictional threshold,” Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct.

547, 554 (2014), and a removing defendant must prove by a preponderance of the

evidence that the amount in controversy exceeds the jurisdictional requirement. Roe

v. Michelin N. Am., Inc., 613 F.3d 1058, 1061 (11th Cir. 2010). When determining

whether this burden is met, this Court applies its “judicial experience” and “common

sense” in “discerning whether the allegations in a complaint facially establish” the

jurisdictional amount. Id. at 1062-63.

      17.    Here, Plaintiff’s Complaint does not include a specific demand for

damages. Upon a full and fair reading of the Complaint, however, the amount in

controversy exceeds $75,000, exclusive of interest and costs. Plaintiff’s Complaint

                                            5
        Case 5:19-cv-01313-LCB Document 1 Filed 08/14/19 Page 6 of 31




seeks damages for strict products liability, negligence/gross negligence, wanton and

willful conduct, fraud, conspiracy to commit fraud, intentional misrepresentation,

outrage, and unjust enrichment. While Plaintiff does not specify the amount of

damages sought, he alleges that his minor child, A.B., has sustained “severe” injuries

in the form of “nicotine addiction” and “will continue to struggle with this addiction

for the rest of his life.” SAC, ¶ 19. He further alleges that A.B.’s nicotine addiction

“permanently injured and altered his developing brain” and that A.B. “has suffered

harm through exposure to significant toxic substances, which may cause or

contribute to causing disease and future health problems.”          Id.   Under these

allegations, the amount in controversy exceeds the jurisdictional minimum.

      18.    Moreover, Plaintiff’s Complaint explicitly seeks punitive damages, id.

¶ 362, which must be considered in the Court’s amount-in-controversy analysis. See

Holley Equipment Co. v. Credit Alliance Corp., 821 F.2d 1531, 1535 (11th Cir.

1987) (“When determining the jurisdictional amount in controversy in diversity

cases, punitive damages must be considered, unless it is apparent to a legal certainty

that such cannot be recovered”); Blackwell v. Great Am. Fin. Res., Inc., 620 F. Supp.

2d 1289, 1290 (N.D. Ala. 2009). Plaintiff also seeks attorneys’ fees. See SAC,

Prayer for Relief. This makes it even clearer that the amount in controversy is

satisfied. As Judge Acker explained, “the moment a state court plaintiff seeks

unspecified damages of various kinds, such as punitive damages, or emotional

                                          6
         Case 5:19-cv-01313-LCB Document 1 Filed 08/14/19 Page 7 of 31




distress, or attorneys’ fees, the claim automatically is deemed to exceed $75,000 and

becomes removable under 28 U.S.C. § 1332.” Jones v. Hartford Fire Ins. Co., No.

12-AR-2879-S, 2013 WL 550419, at *1 (N.D. Ala. Feb. 7, 2013); see also Smith v.

State Farm Fire and Cas. Co., 868 F. Supp. 2d 1333, 1335 (N.D. Ala. 2012)

(“[P]laintiffs . . . who want to pursue claims against diverse parties in a state court

seeking unspecified damages of various kinds, such as punitive damages and

emotional distress, must in their complaint formally and expressly disclaim any

entitlement to more than $74,999.99, and categorically state that plaintiff will never

accept more. Otherwise, a plaintiff will find herself in a federal court . . . .”).

      19.    Although the Removing Defendants do not concede that Plaintiff is

entitled to compensatory or punitive damages or fees of any amount, a fair reading

of Plaintiff’s Complaint shows that the amount in controversy exceeds $75,000.

                                           III.

                 THE RESIDENT DEFENDANT IS FRAUDULENTLY JOINED.

      20.    The Second Amended Complaint includes one Alabama defendant,

Athens Smoke Shop, in addition to the four out-of-state Defendants. The Resident

Defendant, however, is fraudulently joined and its citizenship should be ignored for

purposes of considering diversity jurisdiction. See, e.g., Henderson v. Washington

Nat’l Ins. Co., 454 F.3d 1278, 1281 (11th Cir. 2006) (“[w]hen a plaintiff names a

non-diverse defendant solely in order to defeat federal diversity jurisdiction, the

                                            7
        Case 5:19-cv-01313-LCB Document 1 Filed 08/14/19 Page 8 of 31




district court must ignore the presence of the non-diverse defendant and deny any

motion to remand”).

      21.    To establish fraudulent joinder of a non-diverse defendant, a party must

show either that “there is no possibility the plaintiff can establish any cause of action

against the resident defendant” or that “plaintiff has fraudulently pled jurisdictional

facts.” Cabalceta v. Standard Fruit Co., 883 F.2d 1553, 1561 (11th Cir. 1989); see

also Mask v. Chrysler Corp., 825 F. Supp. 285, 288 (N.D. Ala. 1993) (same), aff’d,

29 F.3d 641 (11th Cir. 1994); Kimmons v. IMC Fertilizer, Inc., 844 F. Supp. 738,

739 (M.D. Fla. 1994) (“Where state law provides no reasonable basis on which to

impose liability upon a non-diverse defendant, the joinder of such a party is deemed

fraudulent and does not defeat diversity for federal jurisdictional purposes.”).

      22.    When evaluating whether a plaintiff may prevail on a claim against a

defendant alleged to have been fraudulently joined, the Eleventh Circuit has stated

that “[t]he potential for legal liability ‘must be reasonable, not merely theoretical.’ .

. . Surely, as in other instances, reason and common sense have some role.” Legg v.

Wyeth, 428 F.3d 1317, 1325 n.5 (11th Cir. 2005) (quoting Great Plains Trust Co. v.

Morgan Stanley Dean Witter & Co., 313 F.3d 305, 312 (5th Cir. 2002) and Braden

v. Wyeth, CV-04-PT-235-E (N.D. Ala. June 30, 2004)); see also Culpepper v.

Stryker Corp., 968 F. Supp. 2d 1144, 1151 (M.D. Ala. 2013) (same).




                                           8
         Case 5:19-cv-01313-LCB Document 1 Filed 08/14/19 Page 9 of 31




      23.    The determination of whether a resident defendant has been

fraudulently joined is based upon the plaintiff’s pleadings at the time of removal.

Cabalceta, 883 F.2d at 1556. The district court also may consider declarations,

deposition transcripts, and other evidence to determine whether fraudulent joinder

has occurred. Legg, 428 F.3d at 1323; Coker v. Amoco Oil Co., 709 F.2d 1433, 1440

(11th Cir. 1983).

      24.    The Resident Defendant has been fraudulently joined because there is

no possibility Plaintiff can establish a claim against it.       Plaintiff’s “Factual

Allegations” contain only conclusory allegations concerning this Defendant

focusing instead on JLI’s design of its vapor products, the adverse health effects of

nicotine, JLI’s alleged concealment of the addictive nature of its products, JLI’s

marketing materials and the relationship between JLI, PAX, Altria and PM USA.

See SAC, ¶¶ 45-278. The only conclusory references to the Resident Defendant are

necessarily inapplicable to Plaintiff and, as described in the following sections, do

not suffice to state a claim.

      A.     Strict Products Liability - Failure To Warn and Design Defect.

      25.    Plaintiff’s strict liability claims for failure to warn and design defect

against Athens Smoke Shop are “product liability” claims that are barred under the

“Innocent Seller” statute, ALA. CODE § 6-5-521, which provides in relevant part:

      (b) No product liability action may be asserted or may be provided a
      claim for relief against any distributor, wholesaler, dealer, retailer, or
                                          9
         Case 5:19-cv-01313-LCB Document 1 Filed 08/14/19 Page 10 of 31




       seller of a product, or against an individual or business entity using a
       product in the production or delivery of its products or services
       (collectively referred to as the distributor) unless any of the following
       apply:

             (1) The distributor is also the manufacturer or assembler of the final
             product and such act is causally related to the product’s defective
             condition.

             (2) The distributor exercised substantial control over the design,
             testing, manufacture, packaging, or labeling of the product and such
             act is causally related to the product’s condition.

              (3) The distributor altered or modified the product, and the
             alteration or modification was a substantial factor in causing the
             harm for which recovery of damages is sought.

ALA. CODE § 6-5-521(b).2

       26.      Plaintiff has not alleged, and cannot establish, that any of the exceptions

under the statute apply to Athens Smoke Shop. Indeed, Athens Smoke Shop did not:

(1) manufacture or assemble any JUUL product; (2) exercise substantial control over

the design, testing, manufacture, packaging, or labeling of any JUUL product; or,

(3) alter or modify any JUUL product. See Athens Smoke Shop Decl., ¶¶ 8-10

(attached as Ex. B); see also Cooper v. Nissan Motor Co., 2018 WL 3109612, at *2



2
   A “product liability action” is defined as “any action brought by a natural person for personal
injury, death, or property damage caused by the manufacture, construction, design, formula,
preparation, assembly, installation, testing, warnings, instructions, marketing, packaging, or
labeling of a manufactured product when such action is based upon (1) negligence, (2) innocent or
negligent misrepresentation, (3) the manufacturers liability doctrine, (4) the Alabama extended
manufacturer’s liability doctrine as it exists or is hereafter construed or modified, (5) breach of
any implied warranty, or (6) breach of any oral express warranty and no other. A product liability
action does not include an action for contribution or indemnity.” ALA. CODE § 6-5-521(a).
                                                10
        Case 5:19-cv-01313-LCB Document 1 Filed 08/14/19 Page 11 of 31




(N.D. Ala. June 25, 2018) (Alabama automobile dealership fraudulently joined

where removing defendant submitted declaration that dealership never “had any role

in the design, manufacture, testing, assembly, warnings, or distribution of any Nissan

vehicle,” and it “never inspected, repaired, or performed maintenance on the

vehicle’s fuel storage and delivery system or the exhaust system that [plaintiff]

alleges was defective”). Accordingly, there is no possibility that Plaintiff could

recover on his products liability claims against the Resident Defendant.

      27.   Even putting aside the Innocent Seller statute, Plaintiff’s failure to warn

claim would fail. To state a claim for failure to warn under Alabama law, the

plaintiff must allege: (1) the defendant supplies a product for another to use; (2) the

defendant “knows or has reason to know that the [product] is or is likely to be

dangerous for the use for which it is supplied”; (3) the product’s dangerous condition

is not obvious to the user; (4) the defendant “fails to exercise reasonable care to

inform [the user] of [the product’s] dangerous condition or of the facts which make

it likely to be dangerous”; and (5) the product causes physical harm “in the manner

for which and by a person for whose use it is supplied.” Ex parte Chevron Chem.

Co., 720 So. 2d 922, 924–25 (Ala. 1998) (quoting Restatement (Second) of Torts §

388)). A duty to warn “is triggered only when the supplier has ‘no reason to believe’

that the user will realize the ‘dangerous condition’ of the product.” Id. at 925.




                                          11
       Case 5:19-cv-01313-LCB Document 1 Filed 08/14/19 Page 12 of 31




      28.    In addition, “[w]here the public possesses common knowledge about

the risk of harm flowing from the use of a product, a manufacturer [or seller] is not

required to provide a ‘redundant warning.’” Robinson v. Anheuser-Busch, Inc., 2000

WL 35432556, at *3 (M.D. Ala. Aug. 1, 2000) (no duty to warn about dangers of

underage drinking in beer commercials using cartoon characters even if cartoons

appeal to children because dangers of underage drinking are common knowledge).

Minors are held accountable for the same common knowledge as adults when they

use adult-only products. Id. Manufacturers (and sellers) also do not have a duty to

warn consumers of dangers which are obvious or commonly known. Ford Motor

Co. v. Rodgers, 337 So. 2d 736, 739 (Ala. 1976) (reason for placing duty to warn on

manufacturer or supplier of product is to inform user of dangers of which he is

unaware; there is no duty to warn when danger is obvious).

      29.     The Complaint does not allege any basis upon which the Resident

Defendant had any duty to warn Plaintiff or A.B. that JUUL products contain

nicotine, or to warn Plaintiff about nicotine’s “addictive nature.” Plaintiff alleges

that JLI openly advertised its “JUULpod” products as each containing nicotine

approximately equivalent to a pack of cigarettes. SAC, ¶ 103. While Plaintiff also

alleges that JUUL products actually are more addictive than a cigarette, Plaintiff

alleges that JLI (and not the Resident Defendant) “fraudulently concealed material

information about the addictive and dangerous nature of its e-cigarettes.” SAC, ¶

                                         12
       Case 5:19-cv-01313-LCB Document 1 Filed 08/14/19 Page 13 of 31




88. The Resident Defendant is not alleged to have known about the allegedly

fraudulently concealed “information,” and it has submitted a declaration confirming

that it did not. See generally Athens Smoke Shop Decl.

      30.   While the Resident Defendant, just like anyone else, could reasonably

know that JUUL products contain some amount of nicotine, that information was

publicly disclosed by JLI. Again, Plaintiff alleges that JLI “widely” advertised that

each JUUL pod contains “as much nicotine as a pack of cigarettes.” E.g., SAC, ¶¶

98, 103, 111-112. Further, Plaintiff alleges in the Complaint that JUUL products

and JUUL pods are “an electronic nicotine delivery system.” SAC, ¶ 1. Thus, by

his own description, JUUL products “deliver[]” nicotine. Plaintiff cannot reasonably

allege A.B. was unaware that JUUL products delivered (and thus contained)

nicotine. It is open and obvious to any ordinary person that a “nicotine delivery

system” would contain nicotine.

      31.    Plaintiff also cannot contend that nicotine’s addictive nature was not

“commonly known” or “open and obvious.” “Nicotine’s addictiveness is a matter

of public record, and addiction is a predictable consequence of using an addictive

product.” Soliman v. Philip Morris, Inc., 311 F.3d 966, 975 (9th Cir. 2002) (cited

with approval by the Alabama Supreme Court in Spain v. Brown & Williamson

Tobacco Corp., 872 So. 2d 101 (Ala. 2003)). The Ninth Circuit observed more than

a decade ago:

                                         13
        Case 5:19-cv-01313-LCB Document 1 Filed 08/14/19 Page 14 of 31




      [T]he dangers of nicotine addiction have been in the public spotlight
      for many years. The Surgeon General concluded that nicotine is
      addictive in 1988, based on the “abundant scientific literature
      demonstrating that ‘[c]igarettes and other forms of tobacco are
      addicting.’” FDA v. Brown & Williamson Tobacco Corp., 529 U.S.
      120, 154 [ ] (2000) (quoting Surgeon General’s Report, supra, at 14).
      He determined that the “‘pharmacological and behavioral processes
      that determine tobacco addiction are similar to those that determine
      addiction to drugs such as heroin and cocaine.’” Id. (quoting Surgeon
      General’s Report, supra, at 15). At congressional hearings in 1994,
      FDA Commissioner David Kessler testified at length about nicotine’s
      addictive properties. [Citations omitted.] . . . The FDA asserted
      jurisdiction over tobacco products in 1996 precisely because of their
      addictive effects. . . .

Soliman, 311 F.3d at 973; see also Tillman v. R.J. Reynolds Tobacco Co., 871 So.

2d 28, 33 (Ala. 2003), citing Tillman v RJ Reynolds, 89 F. Supp. 2d 1297, 1301-02

(2000) (citing cases); Arnold v. R.J. Reynolds Tobacco Co., 956 F. Supp. 110, 115

n.8 (D.R.I. 1997) (”[T]he dangers of cigarette smoking and the addictive nature of

nicotine have become common knowledge”). There is no legal basis for Plaintiff to

contend that any supplier could be liable for a failure to warn about nicotine’s

addictive properties in light of such public knowledge.

      32.    It also is irrelevant if A.B. subjectively “believed that JUUL was safe,

harmless, fun, and cool[,]” as alleged in the Complaint. SAC, ¶ 119. The standard

for common knowledge is objective, and therefore “the overall knowledge common

to the community . . . is a basis for determining a duty to warn, not what individuals

may or may not know.” Robinson, 2000 WL 35432556, at *2. Moreover, Plaintiff

does not allege that A.B. ever communicated his alleged “belief” to the Resident
                                         14
          Case 5:19-cv-01313-LCB Document 1 Filed 08/14/19 Page 15 of 31




Defendant, or that he told the Resident Defendant he did not know nicotine is

addictive. For a duty to warn to have arisen under Alabama law, the Resident

Defendant must have had “reason to believe” that Plaintiff was unaware that JUUL

products contain nicotine and that nicotine is addictive. Ex parte Chevron, 720 So.

2d at 925 (duty to warn triggered only when supplier has “no reason to believe” user

will realize “dangerous condition” of the product); Speights v. Hertz Corp., 2013

WL 4804284, at *4 (N.D. Ala. Sept. 9, 2013) (rejecting duty to warn claim;

complaint alleged compact car was dangerous because seatbelt would not fit around

decedent but defendant had no reason to believe decedent would not or could not

realize his seat belt would not fit). Accordingly, Plaintiff’s failure to warn claim

fails.

         B.    Negligence, Gross Negligence, and Wanton and Willful Conduct.

         33.   While the Innocent Seller Act does not preclude claims based upon

“independent acts unrelated to the product design or manufacture,” Plaintiff’s

negligence, gross negligence, and wanton and willful conduct claims are based

primarily on allegations that the Resident Defendant sold JUUL products with

knowledge of their unreasonably high nicotine content and failed to warn consumers

of the alleged dangers associated with the products.            These claims are

indistinguishable from Plaintiff’s failure to warn and design defect claims and do

not allege that the Resident Defendant committed any act that is “unrelated to the

                                        15
       Case 5:19-cv-01313-LCB Document 1 Filed 08/14/19 Page 16 of 31




product design or manufacture.” Accordingly, the Innocent Seller statute also bars

these claims.

      34.    Plaintiff’s negligence, gross negligence, and wanton and willful

conduct claims also hinge on the Resident Defendant’s alleged sale of JUUL

products to minors, including A.B. Plaintiff alleges that the Resident Defendant

“marketed and sold JUUL to A.B. with knowledge that he is and was underage or

with reckless and/or negligent disregard for the fact A.B. was underage in violation

of Alabama tobacco laws and/or regulations” (SAC, ¶ 28); that the Resident

Defendant “failed to comply with Alabama law prohibiting purchases of tobacco

products and electronic cigarette products by persons under the age of 19 years” (id.

¶ 309); and that the Resident Defendant’s “conduct was reckless and/or wanton and

in direct violation of the applicable regulations and laws of Alabama concerning the

sale of tobacco products and electronic cigarette products to individuals under the

age of 19 years.” Id. ¶ 321.

      35.    However, the Resident Defendant—which first started selling JUUL

products at retail on or around November 1, 2018—has always maintained a policy

of never selling any JUUL product to an individual who appears under the age of 30,

unless he or she provides a valid form of identification proving that the customer is

19 years of age or older. Athens Smoke Shop Decl., ¶ 6. Likewise, Mr. Amaji, the

President of Athens Smoke Shop, is not aware of any instance where it sold a JUUL

                                         16
        Case 5:19-cv-01313-LCB Document 1 Filed 08/14/19 Page 17 of 31




product to a customer under the legal age of purchase. Id. at ¶ 7. As such, Plaintiff’s

negligence, gross negligence, and wanton and willful conduct claims against the

Resident Defendant fail.

      36.    Plaintiff’s negligence, gross negligence, and willful and wanton

conduct claims against the Resident Defendant likewise are barred by the doctrine

of in pari delicto and the Hinkle Rule. The doctrine of in pari delicto stands for the

proposition that “where the fault is mutual, the law will leave the case as it finds it.”

Tucker v. Ernst & Young, LLP, 159 So. 3d 1263, 1269 (Ala. 2014). Alabama’s

Hinkle Rule provides that “[a] person cannot maintain a cause of action if, in order

to establish it, he must rely in whole or in part on an illegal or immoral act or

transaction to which he is a party.” Id. (quoting Hinkle v. Railway Express Agency,

6 So. 2d 417, 421 (Ala. 1942)); see also Oden v. Pepsi Cola Bottling Co. of Decatur,

Inc., 621 So. 2d 953 (Ala. 1993) (affirming summary judgment for defendant

vending machine company where minor was killed by falling machine while

attempting to steal soft drinks from it).    The Hinkle rule “derives principally not

from consideration for the defendant, but from a desire to see that those who

transgress the moral or criminal code shall not receive aid from the judicial branch

of government.” Oden v. PepsiCola Bottling Co., 621 So. 2d 953, 955 (Ala. 1993)

(citations omitted).




                                            17
        Case 5:19-cv-01313-LCB Document 1 Filed 08/14/19 Page 18 of 31




      37.    Alabama federal courts also have consistently found state law claims to

be barred by the Hinkle Rule where those claims were based, in whole or in part, on

a plaintiff’s participation in wrongful conduct. See, e.g., Dapremont v. Overcash,

Walker & Co., P.C., No. Civ.A. 99-0353- BH-M, 2000 WL 1566532, at *3, 7 (S.D.

Ala. Oct. 4, 2000) (plaintiff who was found to have illegally evaded income taxes

was barred by the Hinkle Rule from asserting claims for negligence, fraudulent

suppression, and accounting malpractice against the accounting firm and CPA that

prepared    his   company’s    tax    returns);   Colonial   BancGroup      Inc.   v.

PricewaterhouseCoopers LLP, No. 2:11-cv-746, 2017 WL 8890271, at *30-38

(M.D. Ala. Dec. 28, 2017) (plaintiff’s claims for professional negligence against

defendant accounting firm were barred by the Hinkle Rule because the plaintiff

participated in the fraud).

      38.    Under federal law, the minimum age for tobacco products is 18 years

old. See 21 CFR 1140.14(a)(1); 81 F.R. 28974-01, 29104. In Alabama, “[i]t is

unlawful for any minor to purchase, use, or transport tobacco or tobacco products . .

. .” ALA. CODE § 28-11-13. Assuming A.B. “began using and purchasing JUUL

vaping products when he was 16 from a local store, Athens Smoke Shop,” as alleged,

he did so illegally. SAC, ¶ 16. See ALA. CODE § 28-11-13(b). Plaintiff’s claims

against the Resident Defendant thus “rely in whole or in part” on illegal activity

proscribed by Alabama Code § 28-11-13. Under the doctrine of in pari delicto and

                                         18
        Case 5:19-cv-01313-LCB Document 1 Filed 08/14/19 Page 19 of 31




the Hinkle Rule, Plaintiff’s negligence, gross negligence, and willful and wanton

conduct claims against the Resident Defendant fail as a matter of law.

      39.    The negligence, gross negligence, and wanton and willful conduct

claims also fail because the Resident Defendant did not owe a legal duty to Plaintiff

or to his minor son. The Alabama Supreme Court has repeatedly declared that “for

one to maintain a negligence action the defendant must have been subject to a legal

duty.” Thompson v. Mindis Metals, Inc., 692 So. 2d 805, 807 (Ala. 1997); see also,

e.g., DiBiasi v. Joe Wheeler Elec. Membership Corp., 988 So. 2d 454, 460 (Ala.

2008) (“[W]here there is no duty, there can be no negligence.”) (internal citation

omitted). The existence of a duty is a “strict legal question” to be determined by the

court. Id. The existence of a duty is determined by a number of factors, including:

“(1) the nature of the defendant’s activity; (2) the relationship between the parties;

and (3) the type of injury or harm threatened.” Taylor v. Smith, 892 So. 2d 887, 892

(Ala. 2004). Additionally, a negligence or wantonness claim must allege an injury

proximately caused by the defendant’s act or omission. Byrd v. Commercial Credit

Corp., 675 So. 2d 392, 393 (Ala. 1996); D.A.C. v. Thrasher, 655 So. 2d 959, 961

(Ala. 1995); Pitt v. Century II, Inc., 631 So. 2d 235, 240 (Ala. 1993).

      40.    A retailer has no duty “to inspect the content of sealed packages” or “to

test articles to discover latent defects, or hidden dangers.” Kroger Co. v. Goodhew,

206 So. 2d 882, 885–86 (Ala. 1968). The Resident Defendant has no knowledge of

                                         19
        Case 5:19-cv-01313-LCB Document 1 Filed 08/14/19 Page 20 of 31




the alleged health risks that Plaintiff claims should have been disclosed. Athens

Smoke Shop Decl. ¶¶ 11-13. Nor does it possess any specialized or superior

knowledge about the health effects of nicotine. Athens Smoke Shop Decl. ¶¶ 11-12.

Accordingly, it did not owe a legal duty to Plaintiff or his minor son, and there is no

possibility that Plaintiff’s negligence or wantonness claims could prevail under

Alabama law. Legg, 428 F.3d at 1323-24 (holding that there was no reasonable

possibility under Alabama law that resident defendant with no knowledge of product

risks could be found to have breached a legal duty); Estate of Reynolds v. Proctor &

Gamble Distrib. Co., 2018 WL 6070345 *5 (M.D. Ala. Nov. 20, 2018) (holding that

retail employee with no knowledge of alleged risks of product could not be liable on

customer’s claims of negligence and wantonness).

      C.     Fraud and Intentional Misrepresentation

      41.    When attempting to plead claims for fraud and intentional

misrepresentation in Counts V and VII, Plaintiff lumps all Defendants together and

alleges in conclusory fashion that they committed fraud and intentionally

misrepresented material facts when advertising and selling JUUL products. Despite

their generality, however, it is clear that Plaintiffs’ allegations concerning

misrepresentations and failures to disclose do not apply to the Resident Defendant.

Indeed, among other things, the alleged misrepresentations and failures to disclose

(1) are based on information concerning JUUL products that the Resident Defendant

                                          20
        Case 5:19-cv-01313-LCB Document 1 Filed 08/14/19 Page 21 of 31




never possessed and therefore could not have misrepresented or concealed; (2)

pertain to activities, such as social media and packaging, in which the Resident

Defendant never had any involvement, e.g., id. ¶¶ 206-226; (3) are related to a

conspiracy that is not even alleged to include the Retailer Defendant, e.g., id. at ¶¶

344-347; and/or (4) refer to representations allegedly made by “Defendant JUUL”

specifically, e.g., id. ¶ 329.

       42.    In addition, Plaintiff’s fraud and intentional misrepresentation claims

do not include any allegations that even mention the Resident Defendant, let alone

an allegation that the Resident Defendant made a specific representation to Plaintiff

regarding any aspect of a JUUL product or that this representation was false. To the

contrary, Plaintiff’s Complaint elsewhere asserts that when A.B. first used JUUL

products, he “believed that JUUL was safe, harmless, fun, and cool” “as a result of

JUUL’s wildly successful marketing campaign.” SAC, ¶ 119 (emphasis added).

       43.    To prevail on a claim for fraudulent misrepresentation, a plaintiff must

establish: (1) the defendant made a misrepresentation; (2) the misrepresentation

concerned a material existing fact; (3) the plaintiff relied on the misrepresentation;

and (4) the reliance was to the plaintiff’s detriment. Jewell v. Seaboard Indus., Inc.,

667 So. 2d 653, 657–658 (Ala. 1995). To establish a cause of action for suppression,

a plaintiff must show that: (1) the defendant had a duty to disclose material facts; (2)

the defendant concealed or failed to disclose those facts; (3) the concealment or

                                          21
        Case 5:19-cv-01313-LCB Document 1 Filed 08/14/19 Page 22 of 31




failure to disclose induced the plaintiff to act; and (4) the defendant’s action resulted

in harm to the plaintiff. Id. A defendant “can be liable for suppression only if it had

knowledge of the material fact it allegedly suppressed.” State Farm Fire & Cas. Co.

v. Owen, 729 So. 2d 834, 837 (Ala. 1998). The allegations in the Complaint do not

show a reasonable possibility that Plaintiff can establish these requirements with

respect to the Resident Defendant.

      44.    Again, Plaintiff does not allege that the Resident Defendant made any

specific representations to him at any time, let alone one that was false and upon

which Plaintiff or his minor son reasonably relied upon. Rather, in an apparent

attempt to state a claim that avoids the Innocent Seller Statute, Plaintiff appears to

predicate his fraud claim on allegations that the Resident Defendant sold JUUL

products with knowledge of the addictive properties of nicotine and failed to disclose

that information to Plaintiff. There is no reasonable possibility Plaintiff could

recover in fraud against the Resident Defendant based on such a theory.

      45.    In fact, the Resident Defendant has no knowledge of any alleged defect

in a JUUL product, including an unreasonably high nicotine content, or the health

risks, if any, that may be associated with the use of a JUUL product. Athens Smoke

Shop Decl. ¶¶ 11-13. The Resident Defendant also does not possess any specialized

or superior knowledge of the health effects of nicotine. Id. On these undisputed




                                           22
        Case 5:19-cv-01313-LCB Document 1 Filed 08/14/19 Page 23 of 31




facts, there is no possibility that Plaintiff could recover on his fraud or intentional

misrepresentation claims against the Resident Defendant.

      46.    Further, there is no possibility Plaintiff could recover on a fraud or

intentional misrepresentation claim based upon the Resident Defendant’s use of

JUUL display material. The Resident Defendant had no knowledge of any defect in

JUUL’s products and furthermore played no part in the creation of displays or other

marketing materials of JUUL products. The same is true with respect to Plaintiff’s

allegations concerning misrepresentations or failures to disclose purportedly made

through other media for which the Resident Defendant had no responsibility, such

as packaging, promotions, social media or JUUL’s website. See, e.g., Compl. ¶¶

339, 351. Although Plaintiff alleges that such misrepresentations were made by

“Defendants” generically, it is clear that the Resident Defendants could not have

made such statements and could bear no liability for them.

      47.    Fraud claims based on suppression or failures to disclose would fail for

similar reasons.   The Resident Defendant, who played no role in the design,

manufacture or labeling of any JUUL product, had no knowledge of the material

facts they are alleged to have suppressed or failed to disclose. See Athens Smoke

Shop Decl. ¶¶ 8-13. Moreover, the Resident Defendant had no duty to disclose to

Plaintiff any alleged dangers or other “material information” concerning JUUL e-

cigarette products. Although “[a] duty to communicate can arise from a confidential

                                          23
        Case 5:19-cv-01313-LCB Document 1 Filed 08/14/19 Page 24 of 31




relationship between the plaintiff and the defendant, from the particular

circumstances of the case, or from a request for information,” “mere silence in the

absence of a duty to disclose is not fraudulent.” Id. It is not reasonably possible that

an Alabama state court would impose a duty on the Resident Defendant to disclose

information that they never even possessed. See Culpepper, 968 F. Supp. 2d at 1157

(holding that plaintiff could not establish fraud or suppression claims against sales

representative who made no representations regarding product, had no involvement

with its design, development, manufacture, testing or labeling and who had no

knowledge of the alleged defect).

      48.    For all of these reasons, as a matter of “reason and common sense,”

there is no possibility that Plaintiff could recover from the Resident Defendant on a

fraud or intentional misrepresentation claim. See Legg, 428 F.3d at 1324 (plaintiff

could not recover on a fraudulent misrepresentation claim under Alabama law

against seller of allegedly harmful drug who had no knowledge drug could cause

injury); Culpepper, 968 F. Supp. 2d at 1156-57 (same); Southern v. Pfizer, Inc., 471

F. Supp. 2d 1207, 1218 (N.D. Ala. 2006) (same).

      D.     Conspiracy to Commit Fraud

      49.    Plaintiff’s conspiracy to commit fraud claim is alleged only against the

Removing Defendants and the fictitious party defendants. See SAC ¶ 344

(“Defendant JUUL was part of a conspiracy with tobacco and e-cigarette industry

                                          24
        Case 5:19-cv-01313-LCB Document 1 Filed 08/14/19 Page 25 of 31




players, Altria Group, PAX Labs, Inc., and Fictitious Defendants 1-13 . . . .”). It is

not alleged against the Resident Defendant, and thus there is no possibility Plaintiff

could recover against the Resident Defendant on this claim.

      50.    Moreover, even if Plaintiff’s conspiracy claim were alleged against the

Resident Defendant and the Removing Defendants, it still would fail as to the

Resident Defendant because of Plaintiff’s failure to state any viable, underlying tort

claim against it. See, e.g., Jones v. BP Oil Co., 632 So. 2d 435, 439 (Ala. 1993)

(“Liability for civil conspiracy rests upon the existence of an underlying wrong and

if the underlying wrong provides no cause of action, then neither does the

conspiracy.”); Diefenderfer v. Ford Motor Co., 916 F. Supp. 1155, 1163 (M.D. Ala.

1995), aff’d, 91 F.3d 163 (11th Cir. 1996) (when dismissal is appropriate for

defendant on underlying claims, plaintiff cannot state a conspiracy claim against the

defendant); Funliner of Alabama v. Pickard, 873 So. 2d 198, 212 (Ala. 2003) (“A

defendant cannot be held liable for civil conspiracy absent the commission of some

other independently recognized tort.”) (internal citations omitted).

      E.     Unjust Enrichment

      51.    To prevail on an unjust enrichment claim, a plaintiff must establish

either that the defendant holds money that, in equity and good conscience, belongs

to the plaintiff, or that the defendant holds money that was improperly paid because

of mistake or fraud. See Avis Rent A Car Systems, Inc. v. Heilman, 876 So. 2d 1111,

                                         25
        Case 5:19-cv-01313-LCB Document 1 Filed 08/14/19 Page 26 of 31




1123 (Ala. 2003). The Alabama Supreme Court has held that “[r]etention of a

benefit is unjust if (1) the donor of the benefit . . . acted under a mistake of fact or in

misreliance on a right or duty, or (2) the recipient of the benefit . . . engaged in some

unconscionable conduct, such as fraud, coercion, or abuse of a confidential

relationship.” Welch v. Montgomery Eye Physicians, P.C., 891 So.2d 837, 843 (Ala.

2004). But “[i]n the absence of mistake or misreliance by the donor or wrongful

conduct by the recipient, the recipient may have been enriched, but he is not deemed

to have been unjustly enriched.” Id. (emphasis in original).

      52.    Plaintiff’s Complaint does not show that an unjust enrichment claim

against the Resident Defendant would be possible. For all the reasons discussed

above, Plaintiff does not allege and cannot show that Athens Smoke Shop—a retailer

protected by the Innocent Seller Statute without knowledge of the allegedly

fraudulent and conceal information—engaged in any fraud or other unconscionable

conduct that would support an unjust enrichment claim against it. Moreover,

Plaintiff cannot show that he acted under a mistake of fact or in “misreliance” on a

right or duty because of the Resident Defendant. Plaintiff’s Complaint asserts that

when A.B. first used JUUL products, he “believed that JUUL was safe, harmless,

fun, and cool” “as a result of JUUL’s wildly successful marketing campaign.” SAC

¶ 119. Accordingly, regardless of A.B.’s belief when first using JUUL, and whether

it was reasonable, A.B.’s belief was not been based on information from the Resident

                                            26
         Case 5:19-cv-01313-LCB Document 1 Filed 08/14/19 Page 27 of 31




Defendant.3 Likewise, Plaintiff cannot show that A.B. did not voluntarily pay for

the products in question after knowing they are addictive.4

       F.      Outrage

       53.     Plaintiff’s outrage claim against the Resident Defendant likewise fails.

The tort of outrage is limited to “egregious” cases and is “only found in rare

circumstances.” Hamilton v. City of Jackson, 508 F. Supp. 2d 1045, 1060 (S.D. Ala.

2007); see also Ex parte Bole, 103 So. 3d 40, 52 (Ala. 2012) (“The tort of outrage is

an extremely limited cause of action.”). To establish outrage, a plaintiff must prove

that the defendant’s conduct: “(1) was intentional or reckless; (2) was extreme and

outrageous; and (3) caused emotional distress so severe that no reasonable person

could be expected to endure it.” S.B. v. Saint James School, 959 So. 2d 72, 93 (Ala.

2006). See also B.V. v. Davidson, 77 So. 3d 1187, 1191-92 (Ala. Civ. App. 2010)

(“A plaintiff seeking to establish the tort of outrage bears a heavy burden.”); Callens

v. Jefferson County Nursing Home, 769 So. 2d 273, 281 (Ala. 2000) (“This Court

has recognized the tort of outrage in three areas: (1) wrongful conduct within the




3
   See Athens Smoke Shop Dec. ¶ 14.
4
   Plaintiff’s unjust enrichment claim fails under the “voluntary payment” doctrine. Such a claim
is “precluded by proof that the plaintiff voluntarily paid what he or she is seeking to recover.”
Stone v. Mellon Mortg. Co., 771 So. 2d 451, 456 (Ala. 2000). It would defy logic, reason, common
sense, and be entirely unprecedented for a plaintiff to be able to sue a retailer for unjust enrichment
when he voluntarily buys an electronic nicotine delivery system because the product contains
nicotine.
                                                 27
        Case 5:19-cv-01313-LCB Document 1 Filed 08/14/19 Page 28 of 31




context of family burials; (2) an insurance agent’s coercing an insured into settling

an insurance claim; and (3) egregious sexual harassment.”).

      54.    Plaintiff’s outrage claim is based on the same factual allegations as his

other claims against the Resident Defendant. Because there is no possibility that

Plaintiff may recover against the Resident Defendant on any of his other claims, as

discussed above, the Resident Defendant’s alleged conduct necessarily cannot

support an outrage claim as a matter of law. Indeed, the allegations pertaining to the

Resident Defendant do not remotely fall under the types of situations where this

theory of liability has been recognized.

      55.    For all these reasons, “there is no possibility the plaintiff can establish

any cause of action against the resident defendant.” Cabalceta, 883 F.2d at 1561.

Because there is no possibility that Plaintiff may recover against the Resident

Defendant, its joinder was fraudulent, and its citizenship may be disregarded for

jurisdictional purposes.

      56.    The Removing Defendants reserve the right to amend or supplement

this Notice of Removal.

      WHEREFORE, Removing Defendants pray that the filing of the Notice of

Removal, and the giving of written notice thereof to the Plaintiff, and the filing of a

copy of this Notice of Removal with the Clerk of the Circuit Court of Limestone

County, Alabama, shall effect removal of said suit to this Court.

                                           28
      Case 5:19-cv-01313-LCB Document 1 Filed 08/14/19 Page 29 of 31




     Respectfully submitted this 14th day of August 2019.

                                                 s/ William H. Brooks
                                                 Attorney for Defendant
                                                 JUUL Labs, Inc.
OF COUNSEL:

William H. Brooks
Lana A. Olson
Jeffrey P. Doss
Christopher C. Yearout
LIGHTFOOT, FRANKLIN & WHITE, LLC
400 20th Street North
Birmingham, Alabama 35209
Telephone: (205) 581-0700
Facsimile: (205) 581- 0799
wbrooks@lightfootlaw.com
lolson@lightfootlaw.com
jdoss@lightfootlaw.com
cyearout@lightfootlaw.com

Austin Schwing
GIBSON, DUNN & CRUTCHER LLP
555 Mission Street
San Francisco, CA 94105-0921
Telephone: (415) 393-8210
Facsimile: (415) 374-8458
aschwing@gibsondunn.com


                                                 s/ R. Bruce Barze (with
                                                 permission)
                                                 Attorney for Defendants
                                                 Altria Group, Inc. & Philip
                                                 Morris USA Inc.




                                      29
      Case 5:19-cv-01313-LCB Document 1 Filed 08/14/19 Page 30 of 31




OF COUNSEL:

R. Bruce Barze, Jr.
Lisa McCrary
BARZE TAYLOR NOLES LOWTHER LLC
Lakeshore Park Plaza
2204 Lakeshore Drive, Suite 330
Birmingham, Alabama 35209
Telephone: (205) 872-1032
bbarze@btnllaw.com
lmccrary@btnllaw.com

John C. Massaro
David E. Kouba
ARNOLD & PORTER LLP
601 Massachusetts Ave, NW
Washington, DC 20001-3743
Telephone: (202) 942-5000
Facsimile: (202) 942-5999
john.massaro@arnoldporter.com
David.kouba@arnoldporter.com




                                   30
       Case 5:19-cv-01313-LCB Document 1 Filed 08/14/19 Page 31 of 31




                        CERTIFICATE OF SERVICE

       I hereby certify that on this 14th day of August 2019, the foreoing was
electronically filed via the CM/ECF system, which will send notice of such filing
to::

      Jere L. Beasley, Esq.
      Andy D. Birchfield, Jr., Esq.
      Joseph VanZandt, Esq.
      BEASLEY, ALLEN, CROW,
      METHVIN PORTIS & MILES, LLC
      234 Commerce Street
      Montgomery, AL 36103
      Jere.Beasley@BeasleyAllen.com
      Andy.Birchfield@BeasleyAllen.com
      Joseph.VanZandt@BeasleyAllen.com


                                                    s/ William H. Brooks
                                                    Of Counsel




                                       31
